Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, and 5-25 are pending as of the reply and amendments filed on 5/12/22. Claims 2 and 4 have been canceled; claims 7-9, 11, and 13-25 are currently withdrawn from examination due to the species and restriction requirements. Claims 1, 3, 5-6, 10, and 12 are currently under examination. 
The objection to the specification is withdrawn in consideration of the amendments to the specification to provide generic terminology to trademarks. 
The 102(a)(1) rejection over Melamed, US 20140163064 is withdrawn in consideration of the amendments.
The 103 rejection over Melamed, US 20140163064 is withdrawn in consideration of the amendments.
The 103 rejection over Seibert, US 20040204471, in view of Roach, WO 2009068876 is withdrawn in view of the amendments.
A new 103 rejection is made upon consideration of the amended claims, discussed below.
Claims 1, 3, 5-6, 10, and 12 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savel et. al., US 20180000950 A1 (publ. 1/4/2018), in view of Roach, WO 2009068876 (of previous record).
The claims are drawn to a liquid composition for the treatment and/or prevention of excessive cerumen comprising: the elected compound or prodrug of formula I, homatropine methylbromide (of formula II, A=
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; R1, R2=each methyl; X=bromide ion), an otologically acceptable carrier, propylene glycol, wherein the compound is present in a total amount of .005-15% by weight of the liquid composition, and wherein the liquid composition is formulated for topical administration to the external ear canal.
Savel teaches otic formulations comprising a therapeutic agent and medium chain triglycerides, wherein the triglycerides allow for a variety of therapeutic agents to be delivered to the ear, including the outer ear (title & abstract). The formulations are taught to be suitable for topical delivery (para [0166]). Savel teaches the medium chain triglycerides to be present in at least 50% by weight of the formulation, and that the triglycerides stabilize the therapeutic agent (para [0004-0006]). Savel teaches the otic formulation to comprise between about .01-20% by weight of therapeutic agent, or pharmaceutically acceptable prodrug or salt thereof (para [0010], [0813]). Savel teaches the otic formulation in the form of a thickened liquid composition (para [0764]). Savel teaches a particular embodiment wherein the therapeutic agent is an anticholinergic for ameliorating otic disorders (para [0188], [0468]), with homatropine taught in another embodiment as the therapeutic anticholinergic (para [0469]). Savel teaches the formulation to comprise carrier materials, with surfactants, solubilizers, and stabilizers included as carrier materials (para [0061]). Savel additionally teaches the inclusion of cerumenolytic agents, including propylene glycol (para [0131]). Propylene glycol is further taught as a solubilizer for the formulation (para [0075]), as well as a penetration enhancer, wherein the penetration enhancer is taught to comprise from about 25% v/v or less (para [0881-0882]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated propylene glycol (i.e., carrier) into the liquid otic composition in an amount of about 25% wt. or less, which meets the limitation of instant claim 5. Savel teaches another embodiment wherein the formulation is suitable for application locally to the external ear, which is taught to comprise the external ear canal, having improved retention time (para [0030], [0035], [0054], [0222]). As Savel exemplifies the composition to be suitable for delivery to the external ear canal, as well as topical delivery, Savel teaches compositions formulated for topical delivery to the external ear canal, as recited by instant claim 1. Savel further teaches the incorporation of an antimicrobial small molecule, such as an antibacterial small molecule, into the otic composition (para [0043], [0491]), which meets the limitation of instant claim 6. 
Seibert doesn’t explicitly teach a compound of formula II, homatropine methylbromide.
Roach teaches older generation antimuscarinics, such as scopolamine, to be associated with centrally mediated side effects when used therapeutically, while those antimuscarinics with a quaternary ammonium, such as methylscopolamine and homatropine methylbromide, don’t readily penetrate the blood brain barrier (p. 3, lines 8-15). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the otic liquid composition of the instant claims comprising the compound of formula II, homatropine methylbromide, and the elected otologically acceptable carrier and permeability enhancer, propylene glycol, in view of the combined teachings of Savel  and Roach. Savel teaches thickened liquid otic formulations comprising a therapeutic agent and medium chain triglycerides, wherein the triglycerides allow for a variety of therapeutic agents to be delivered to the ear, including the outer ear, and teaches specific embodiments wherein the therapeutic agent is an anticholinergic, with homatropine exemplified. Savel further teaches pharmaceutical salts or prodrugs of a therapeutic agent, and that the otic composition is suitable for delivery to the external ear canal, as well as propylene glycol as a solubilizer and penetration enhancer. Roach teaches older generation anticholinergics such as scopolamine to be associated with centrally mediated side effects, while anticholinergics with a quaternary ammonium, such as methscopolamine and homatropine methylbromide, don’t readily pass through the blood brain barrier, and thus would be much less likely to cause centrally mediated side effects. As such, one of ordinary skill in the art would have been motivated to have incorporated homatropine methylbromide as an anticholinergic in the composition taught by Savel, with the reasonable expectation this agent would have been advantageous compared to homatropine, because homatropine methylbromide is suggested to lack centrally mediated side effects. Regarding the statement of intended use in the preamble of claims 1 and 10 “for the treatment and/or prevention of excessive cerumen”, if the preamble limits the structure of the claimed invention it is considered a claim limitation; however, if the body of the claim fully sets forth the structural limitations, the statement of intended use isn’t a claim limitation. See MPEP 2111.02(II): “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). As the body of the claims sets forth the structural requirements of the composition, which are met by the cited prior art, the statement of intended use, “for the treatment and/or prevention of excessive cerumen”, doesn’t further limit the claims, and doesn’t distinguish the claimed composition from the prior art. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1, 3, 5-6, 10, and 12 were examined and are rejected. Claims 7-9, 11, and 13-25 are currently withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627